Name: Commission Regulation (EC) No 1503/1999 of 9 July 1999 on issuing A2 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 1999 L 175/3 COMMISSION REGULATION (EC) No 1503/1999 of 9 July 1999 on issuing A2 export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 1303/1999 (2), and in particular Article 3(4) thereof, (1) Whereas Commission Regulation (EC) No 1304/ 1999 (3), as amended by Regulation (EC) No 1380/ 1999 (4) sets the indicative refund rates and the indic- ative quantities for A2 export licences, other than those applied for in the context of food aid; (2) Whereas, for oranges, lemons, apples for destinations in geographical zone F02 and table grapes in view of the economic situation in the various destination groups indicated in the Annex to Regulation (EC) No 1304/ 1999 and taking account of information received by operators via their applications for A2 licences, the definitive refund rates should be set at a different rate from the indicative rates; whereas the percentages for the issuing of licences for the quantities applied for should also be set; whereas the definitive rates may not be more than 50 % more than the indicative rates; (3) Whereas, in view of the situation in geographical zone F01, the refund rate for apples for that destination should be set no higher than the indicative rate; (4) Whereas, pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications for rates in excess of the cor- responding definitive rates shall be considered null and void, HAS ADOPTED THIS REGULATION: Article 1 1. For A2 export licences for which applications have been submitted pursuant to Article 1 of Regulation (EC) No 1304/ 1999, the actual date of application referred to in the second subparagraph of Article 3(1) of Regulation (EC) No 2190/96 is hereby set at 12 July 1999. 2. The licences referred to in the first paragraph shall be issued at the definitive refund rates and at the percentages for the quantities applied for as indicated in the Annex to this Regulation. 3. Pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications referred to in the first paragraph for rates in excess of the corresponding definitive rates set out in the Annex shall be considered null and void. Article 2 This Regulation shall enter into force on 10 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15.11.1996, p. 12. (2) OJ L 155, 22.6.1999, p. 29. (3) OJ L 155, 22.6.1999, p. 30. (4) OJ L 162, 26.6.1999, p. 62. EN Official Journal of the European Communities 10. 7. 1999L 175/4 ANNEX Product Destination orgroup of destinations (1) Definitive refund rates (EUR/tonne net) Percentages for the issuing of licences Tomatoes A01 20 100 % Oranges F01, F02, F05 75 100 % Lemons A01 40 100 % Table grapes A01 20 83 % Apples F01 40  F02 60 100 % Peaches and nectarines A21 27 100 % (1) The destination codes are defined as follows: A01: All destinations. A21: All destinations other than Switzerland. F01: Norway, Iceland, Greenland, Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta. F02: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87, as amended. F05: Switzerland, Czech Republic, Slovakia.